Title: From George Washington to John Hancock, 7 October 1776
From: Washington, George
To: Hancock, John



Sir.
Head Quarters Heights of Haerlem Octobr 7th 1776.

Dr Skinner having been very urgent and pressing to go to Philadelphia, in order to procure medicine for the sick of his regiment, I could by no means refuse my assent to his proposition; By him I beg leave to inform you, that the applications of the Regimental Surgeons, are very frequent and importunate; & it is not in my power to satisfy their demands; their situation will be fully made known by Doctr Morgan’s letter to one of my Aid de Camps, in answer to one wrote to him on that subject, which I have inclos’d to you, for yr consideration. I have the honor to be Yr Most Obedt Servt

Go: Washington

